EXHIBIT 10.2

AMENDMENT NO. 7, dated as of July 25, 2014 (this “Amendment”), in respect of the
Amended and Restated Superpriority Debtor-in-Possession Credit Agreement dated
as of July 12, 2013 (as amended, supplemented or otherwise modified, the “DIP
Credit Agreement”) by and among Exide Technologies, a Delaware corporation and a
debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code (the “US
Borrower”), Exide Global Holding Netherlands C.V., a limited partnership
organized under the laws of the Netherlands (the “Foreign Borrower” and,
together with the US Borrower, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., a national banking association, as
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Agent”). Capitalized terms used herein and not
otherwise defined herein have the meanings assigned to them in the DIP Credit
Agreement.

WHEREAS, the parties hereto desire to amend the DIP Credit Agreement as provided
for herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1 . Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the DIP Credit Agreement has
the meaning assigned to such term in the DIP Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the DIP Credit Agreement shall, after this Amendment becomes
effective, refer to the DIP Credit Agreement as amended hereby.

SECTION 2 . Amendments to the DIP Credit Agreement. Exhibit W-2 to the DIP
Credit Agreement is hereby amended by deleting clause (b) in its entirety and
marking it as “[Reserved]”.

SECTION 3 Representations and Warranties; No Default. The Borrowers represent
and warrant that (a) the representations and warranties of the Loan Parties set
forth in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the
Amendment Effective Date (as defined below), as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties are
true and correct in all material respects (or true and correct, as the case may
be) as of such earlier date) and (b) no Default or Event of Default has occurred
and is continuing on the Amendment Effective Date (as defined below).

SECTION 4 . Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE)
THE BANKRUPTCY CODE.

SECTION 5 . Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 6 . Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

SECTION 7 . Effectiveness. This Amendment shall become effective (the “Amendment
Effective Date”) when the Agent shall have received from each of the Borrowers,
the Required Revolver Lenders and the Required Term Lenders a counterpart hereof
signed by such party or facsimile or other written confirmation (in form
satisfactory to the Agent) that such party has signed a counterpart hereof.

[Remainder of page intentionally blank]

 
JPMORGAN CHASE BANK, N.A., as Agent
By:
Name:
Title:

 
EXIDE TECHNOLOGIES
a Delaware corporation, as US Borrower
By:
Name:
Title:

 
EXIDE GLOBAL HOLDING NETHERLANDS C.V.
a limited partnership organized and existing under the laws of the Netherlands,
represented by Exide Technologies, its general partner, as Foreign Borrower
By:
Name:
Title:

 
[LENDERS]
By:
Name:
Title:

